internal_revenue_service department of the treasury sin washington dc contact person telephone number d in reference to t ep ra t4 date sep legend county a state b plan x group c employees in response to a request for a private this letter is letter_ruling dated behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 the code of the internal_revenue_code submitted on your the following facts and representations have been submitted county a a political_subdivision of state b has a defined_contribution_plan for the established plan x benefit of employees of county a date of sec_40 a commencing employment on or after in plan x of the code plan x plan x has an effective is intended to qualify under all employees of county a participate in addition an employee of county a who sec_2e2f page participates in one of the defined benefit plans sponsored by county a may elect to participate in plan xx plan x is a contributory plan benefits under plan x are funded in part through mandatory_contributions by participating employees plan x are equal to required employee contributions to of compensation plan x by its terms authorizes and directs county a and any affiliate that adopts plan x pay employees in lieu of these employees paying such contributions the mandatory employee contributions of group c to pick up assume and group c employees will have no option to receive the picked-up contributions in cash in lieu of having such contributions paid to plan xx based on the aforementioned facts and representations you have requested the following rulings that the contributions to plan x that are picked up by county a will be treated as employer contributions that the contributions to plan x that are picked up by county a on behalf of group cc employees will not be included in the gross_income of these employees until distributed or otherwise made available to them that the contributions to plan x that are picked-up by county a on behalf of group c employees will excepted from wages under sec_3401 a the code and therefore will not be subject_to federal_income_tax withholding in the taxable_year in which they are contributed to plan x be of sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit page the federal_income_tax treatment to be accorded c b a state pension_plan the employer school district agreed to assume and of the code is specified in in that revenue contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 ruling pay the amounts employees were required by state law to contribute to concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the school district’s revrul_77_462 of the code the issue of whether contributions have been picked up c b and revrul_81_36 by an employer within the meaning of sec_414 the code is addressed in revrul_81_35 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the the employee must not c b these of revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up the plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that county a will assume and pay mandatory employee contributions to plan x employees and that group c employees may not elect to receive such contributions directly instead of having such contributions paid_by county a to plan x in lieu of contributions by group c ens page accordingly we conclude that the amounts picked up by county a on behalf of group c employees shall be treated as employer contributions and will not be includible in group c employees’ gross_income in the year in which such amounts are contributed these amounts will be includible in the gross_income of group c employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by county a because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from group c employees’ salaries with respect to such picked-up contributions sec_414 is immaterial whether county a picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of of the code it these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date plan x is put in effect is signed or the date it these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to reduction agreement within the meaning of sec_3121 b no opinion is expressed as of the code a salary to whether this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedent sec_6110 of the code provides page a copy of this letter is being sent to your authorized vepresentative in accordance with a power_of_attorney on file in this office sincerely yours felon lde ty john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice cer
